Citation Nr: 1109270	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  09-36 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for lung cancer, for purposes of accrued benefits.  

2.  Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active military service from June 1970 to January 1972.  He died in July 2007.  The appellant is the Veteran's widow (surviving spouse).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge in January 2011.  


FINDINGS OF FACT

1.  The Veteran died on July [redacted], 2007.  The death certificate lists the immediate causes of death as cardiorespiratory failure due to hepatocellular (liver) cancer with metastatic disease.  No contributory cause of death was listed.  No autopsy was conducted.  

2.  At the time of his death, the Veteran had two service-connected disabilities:  a shell fragment wound scar of the left flank, rated as 0 percent disabling; and a shell fragment wound of the right anterior medial thigh, rated as 0 percent disabling.  

3.  There is no evidence or allegation of record that his two service-connected shell fragment wound disabilities were a principal or contributory cause of his death.  

4.  The Veteran served in Vietnam from November 1970 to October 1971 during the Vietnam Era and, therefore, is presumed to have been exposed to Agent Orange or other herbicides while there.

5.  Although at death the Veteran was diagnosed with hepatocellular (liver) cancer, pancreatic cancer, and cardiorespiratory failure, none of these conditions are on the list of diseases presumptively associated with herbicide exposure.

6.  There is no evidence or allegation of hepatocellular cancer, pancreatic cancer, lung cancer or cardiorespiratory failure in service or within one year after the Veteran's discharge from service, and no probative evidence of a nexus between the Veteran's cancers or his cardiorespiratory failure and his period of active service, to include his presumed exposure to herbicides.  

7.  Neither the Veteran nor the appellant made any lay assertions regarding continuity of symptomatology of cancer or cardiorespiratory problems since service.  


CONCLUSIONS OF LAW

1.  Neither lung cancer nor liver cancer nor pancreatic cancer was incurred in or aggravated by service, nor may either be presumed to have been so incurred, for purposes of accrued benefits.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107, 5121 (West 2002 and Supp. 2010); 38 C.F.R. 
§§ 3.1(k), 3.102, 3.159, 3.303, 3.307, 3.309, 3.1000 (2010).

2.  The Veteran's death was not caused by, or substantially or materially contributed to by, an injury or disease incurred in or aggravated by active military service, to include on a presumptive basis.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1113, 1116, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(k), 3.5(a), 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Review of the claims folder reveals limited compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The RO sent the appellant a VCAA letter in October 2007.  This letter provided some guidance of the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing her about the information and evidence not of record that was necessary to substantiate her cause of death and accrued benefits claims; (2) informing her about the information and evidence the VA would seek to provide; (3) informing her about the information and evidence she was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the October 2007 letter from the RO further advised the appellant how an effective date will be assigned if service connection for cause of death is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

However, the Board acknowledges that the October 2007 VCAA notice letter is not fully compliant with the U.S. Court of Appeals for Veterans Claims (Court's) decision in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  In Hupp, the Court held that VCAA notice in a cause of death claim must include 1) a statement of the conditions (if any) for which a Veteran was service-connected at the time of his or her death; 2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and 3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  21 Vet. App. at 352-53.  The October 2007 VCAA notice letter did not comply with Hupp.  As such, there is a content error here.  

Regardless, the Board is satisfied that the content error did not prejudice the appellant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).  That is, the record reflects that the appellant had actual knowledge of what evidence she would need to submit to substantiate her cause of death claim.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (notice error not prejudicial when claimant has actual knowledge of the evidence needed to substantiate claim); Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  In this regard, the appellant initially submitted a July 2007 claim on behalf of the Veteran claiming service connection for lung cancer due to Agent Orange exposure.  She subsequently indicated the Veteran had pancreatic cancer that had spread to the liver.  She admitted the Veteran had served in Vietnam and therefore was presumed exposed to Agent Orange.  She has never stated that his service-connected shell fragment wounds had anything to do with his cancer or his death.  See May 2008 Notice of Disagreement (NOD); October 2009 Substantive Appeal; and January 2011 hearing testimony.  In summary, the appellant is clearly aware of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  

Furthermore, the Board concludes that a reasonable person in the appellant's position would have known from the information she received what she was required to submit in order to substantiate her cause of death claim.  See Mlechick, 503 F.3d at 1344 (VCAA notice error not prejudicial when a reasonable person could be expected to understand from the evidence what was needed).  That is, the September 2009 Statement of the Case (SOC) provided the appellant with a summary of the pertinent evidence as to her cause of death claim, a citation to the pertinent laws and regulations governing her cause of death claim, and a summary of the reasons and bases for the RO's decision to deny her cause of death claim.  Overall, the appellant was afforded a meaningful opportunity to participate effectively in the adjudication of her cause of death claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  In short, the Board concludes prejudicial error in the content of VCAA notice has not been established as any error was not outcome determinative.  See again Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).

As to the timing of VCAA notice, the Court and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued all required VCAA notice prior to the November 2007 rating decision on appeal.  Thus, there is no timing error.   

As for the duty to assist, the RO has secured the Veteran's service treatment records (STRs) and VA terminal treatment records.  The appellant has provided the RO with written argument and statements, hearing testimony, and a death certificate.  There was no autopsy report.  The appellant has not stated that any additional evidence remains outstanding.  In addition, the Board finds that the evidence here does not require that a separate VA medical opinion be obtained with respect to appellant's cause of death claim for benefits.  In this vein, the Board acknowledges the recent Federal Circuit cases of DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) and Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), which held that 38 U.S.C.A. § 5103A(a) does not require the VA to assist a claimant in obtaining a medical opinion or examination in a DIC claim when no reasonable possibility exists that such assistance would aid in substantiating the claim.  In essence, here, the VA Secretary's determination in the Federal Register that liver cancer and pancreatic cancer are not related to in-service herbicide exposure provides very strong evidence against the claim, as it is based on an extensive body of evidence and research.  In addition, the STRs are silent for any reference to the cancers or cardiorespiratory failure which caused the Veteran's death, and there is no evidence in the claims folder of these disorders until a few months prior to the Veteran's death, decades after service.  Consequently, there is no reasonable possibility of substantiating the cause of death claim on any basis, and a VA medical opinion is not warranted.  Thus, the Board is satisfied that all relevant evidence identified by the Veteran and appellant has been secured, and that the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).  

Governing Laws and Regulations for Accrued Benefits

Upon the death of a beneficiary who is entitled to receive periodic monthly benefits, certain survivors, including the Veteran's spouse, may be entitled to accrued benefits to which the Veteran was entitled at death.  The accrued benefits are those payable to a beneficiary under existing ratings or decisions or those based on evidence in the file at the date of death.  The appropriate survivor may receive accrued benefits that are due and unpaid for a period not to exceed two years prior to the last date on which the beneficiary was entitled to receive benefits.  38 U.S.C.A. 5121(a) (West 2002 and Supp. 2010).  See also C.F.R. 3.1000(a).  

Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

In order for a claimant to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).   The Federal Circuit specified that a claim must have been filed on or behalf of the Veteran prior to his death in the specific form prescribed by the Secretary in accordance with 38 U.S.C.A. § 5101(a).  Jones, 136 F.3d at 1299.  Further, a "claim for VA benefits pending on the date of death" means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  38 C.F.R. § 3.1000(d)(5); Jones, 136 F.3d at 1299.  

Although a Veteran's claim terminates with that Veteran's death, a qualified survivor may carry on, to a limited extent, the deceased Veteran's claim by submitting a timely claim for accrued benefits.  See 38 U.S.C.A. § 5121; Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Thus, while the claim for accrued benefits filed by his spouse is separate from the claim for service connection filed by the Veteran prior to his death, the accrued benefits claim is derivative of the Veteran's claim and his spouse takes the Veteran's claim as it stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show  "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As to presumptive service connection, some diseases on the other hand are chronic, per se, such as malignant tumors, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In addition, as to presumptive service connection, certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Respiratory (lung) cancer is a disease associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 3.309(e).  To warrant service connection, this particular cancer may manifest at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  In fact, the Federal Circuit Court recently held that medical evidence is not categorically required when the determinative issue involves either medical etiology or diagnosis but rather such issue may, depending on the facts of the case, be established by competent lay evidence under 38 U.S.C. § 1154(a).  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  


Analysis - Accrued Benefits

In this case, the Veteran filed a claim for service connection for lung cancer based on Agent Orange exposure in July 2007.  Unfortunately, the Veteran then died of liver cancer one week later on July [redacted], 2007.  Consequently, the Veteran had a "pending" claim that had not been finally adjudicated by VA on or before the date of death.  38 C.F.R. § 3.1000(d)(5); Jones, 136 F.3d at 1299.  As such an accrued benefits claim for service connection was pending at death.  

However, the appellant has subsequently clarified that the Veteran died of pancreatic cancer which spread to the liver, as opposed to lung cancer.  She has not provided any specific argument aside from in-service herbicide exposure as to how any of the Veteran's cancers are related to his military service.  In fact, she has also conceded on several occasions that the Veteran's cancer "may not be service related."  The appellant has also stated that prior to his death, the Veteran worked post-service in the refinery business in oil fields.  But she maintains that since his death she needs economic assistance of some sort from VA.  She has no income and her only help is food stamps.  See May 2008 NOD; October 2009 Substantive Appeal; and January 2011 hearing testimony.  

The death certificate lists the immediate causes of death as cardiorespiratory failure due to hepatocellular (liver) cancer with metastatic disease.  No contributory cause of death was listed.  No autopsy was conducted.  VA terminal death records dated in July 2007 and September 2007 indicate that the Veteran had progressive hepatocellular (liver) cancer that was metastatic to the pancreas.  At the time of his death, the Veteran had two service-connected disabilities:  a shell fragment wound scar of the left flank, rated as 0 percent disabling; and a shell fragment wound of the right anterior medial thigh, rated as 0 percent disabling.  

STRs are silent as to any complaints, treatment, or diagnosis of hepatocellular (liver) cancer or pancreatic cancer or lung cancer or cardiorespiratory failure during service.  In addition, the presumption of in-service incurrence for a chronic disease seen within one year of service (in this case malignant tumors), is not for application.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a).  Furthermore, post-service, there is no evidence or even a lay allegation of continuity of symptomatology of any of his cancers or his cardiorespiratory failure since service.  38 C.F.R. § 3.303(b).  Finally, there is simply no competent, medical evidence or opinion that in any way relates the Veteran's current cancers or cardiorespiratory failure to his period of active service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  

With regard to presumptive service connection based on herbicide exposure, the Veteran's DD Form 214 confirms that the Veteran has "service in Vietnam" from November 1970 to October 1971 such that exposure to herbicides to include Agent Orange is presumed.  38 C.F.R. §§ 3.307(a)(6), 3.313(a).  In addition, the Board acknowledges that respiratory (lung) cancer is one of the diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  However, the appellant conceded on several occasions that the Veteran did not have lung cancer.  Moreover, the death certificate and VA terminal treatment records are negative for lung cancer.  Consequently, service connection cannot be granted for lung cancer on any basis, as the Veteran never had lung cancer.

With regard to presumptive service connection based on herbicide exposure, neither hepatocellular (liver) cancer, nor pancreatic cancer, nor respiratory failure, is on the list of diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Thus, the automatic presumption of service connection afforded for certain specific diseases associated with exposure to herbicides, specifically Agent Orange, is not for application for these particular causes of death.  In fact, VA has also specifically determined that hepatocellular (liver) cancer and pancreatic cancer, as well as respiratory disorders other than cancer, are not associated with exposure to herbicide agent for purposes of the presumption.  See Health Effects Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540 - 32,553 (June 8, 2010); 72 Fed. Reg. 32,395 - 32,399 (June 12, 2007) (emphasis added).  That is, taking account of the available evidence and National Academy of Science's analysis, the Secretary has found that the credible evidence against an association between herbicide exposure and these particular cancers and disorders outweighs the credible evidence for such an association, such that he has determined that a positive association does not exist.  This determination was based on thorough and substantive medical research, and provides very strong evidence against presumptive service connection for any of these disorders.  

Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for lung cancer, or any other cancer, or any other disorder, for purposes of accrued benefits, so there is no reasonable doubt to resolve in the appellant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Governing Laws and Regulations for Cause of Death

When it is determined that a Veteran's death is service connected, with service connection determined according to the standards applicable to disability compensation, his surviving spouse is generally entitled to dependency and indemnity compensation (DIC).  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a); see generally 38 U.S.C.A. Chapter 11.  Generally, a Veteran's death is service connected if it resulted from a disability incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 3.303.  

A disability can also be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

To establish service connection for the cause of the Veteran's death, the service-connected disability must be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death. 38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided or lent assistance to producing death - e.g., when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c).

In short, the appellant is entitled to DIC benefits if the principal or contributory cause of the Veteran's death was (1) an already service-connected disability that caused or aggravated another disability, directly leading to the Veteran's death; or (2) a previously nonservice-connected disability that was in fact incurred or aggravated by service.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.310, 3.312.

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for death benefits.  38 U.S.C.A. §§ 1154(a) (West 2002).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence from the Veteran's spouse, when competent, can establish a nexus between the Veteran's death and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).  Therefore, a medical opinion is not always required to establish such a nexus.  See id.  

Again, in determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis - Cause of Death

With regard to the already service-connected shell fragment wound disabilities, there is no evidence or allegation of record that these disorders were a principal or a contributory cause of the Veteran's death.  38 C.F.R. § 3.312(a).  In addition, the Board finds no competent evidence of a connection between the causes of his death listed on death certificate and any of his service-connected shell fragment wound disabilities.  38 C.F.R. §§ 3.1(k), 3.303, 3.310; Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  That is to say, the evidence does not show that his service-connected shell fragment wounds contributed substantially or materially, combined, aided, or lent assistance to the cause of his death.  38 C.F.R. § 3.312(c).  No medical professional or layperson has indicated as such, and his medical records preceding death do not make any such implication.  In addition, the evidence does not demonstrate that his service-connected residuals shell fragment wound disabilities caused or aggravated his liver and pancreas cancers that ultimately led to his death.  See 38 C.F.R. § 3.310.  No such theory has ever been alleged or shown in the present case.  

Finally, as discussed in detail above, with regard to the nonservice-connected actual causes of death of pancreatic cancer, liver cancer, and cardiorespiratory failure, there is no probative evidence of a relationship between these disorders and the Veteran's period of military service.  38 C.F.R. §§ 3.1(k), 3.303; Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  That is, service connection is not warranted for any of these causes of death.  In making this determination, the Board hereby references the service connection for accrued benefits discussion in the above section of the present decision. 

Accordingly, the Board finds that the preponderance of the evidence is against service connection for the cause of the Veteran's death, so there is no reasonable doubt to resolve in the appellant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for lung cancer, for purposes of accrued benefits, is denied.  

Service connection for the cause of the Veteran's death is denied.  




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


